Per Curiam:
The policy contains the express provision that “if the insured shall die within six calendar months from the date hereof the company will pay only one-half of this sum. After six months from its date the policy will be in force for the full amount.” The policy was dated the 28th of October, 1912, and the deceased died in January, 1913. Under this policy, therefore, but one-half of the amount insured was payable. We agree with the Appellate Term in the construction of section 68 of the Insurance Law.* (Reported in 83 Misc. Rep. 475.) The determination and judgment are, therefore, modified by reducing the judgment accordingly, and as so modified affirmed, without costs. Present— Ingraham, P. J., McLaughlin, Clarke, Scott and Hotchkiss, JJ. Determination and judgment modified as directed in opinion, and as so modified affirmed, without costs. Order to be settled on notice.

 Consol. Laws, chap. 28 (Laws of 1909, chap. 33), § 58.—[Rep.